Citation Nr: 1242846	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for plantar fasciitis (originally claimed as right heel pain).

3.  Entitlement to service connection for hypothyroidism. 

4.  Entitlement to service connection for an acquired psychiatric disorder (originally claimed as situational anxiety depression).  

5.  Entitlement to service connection for alopecia areata. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include a claim for a hiatal hernia. 

7.  Entitlement to service connection for fibromyalgia (also claimed as a disability manifested by fatigue, dizziness and vertigo). 
8.  Entitlement to service connection for a right wrist disorder. 

9.  Entitlement to service connection for right elbow tendonitis.
 
10.  Entitlement to service connection for a right shoulder disorder. 

11.  Entitlement to service connection for a cardiovascular disorder. 

12.  Entitlement to service connection for otitis media. 

13.  Entitlement to service connection for tension and/or migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant had active military service from September 1983 to August 1986, and service with the United States Army Reserves (USAR) from March 16, 1977 to June 22, 1999.  

These matters come to the Board of Veterans Appeals (Board) from a February 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri RO.  By that rating action, the RO found that new and material evidence had been received to reopen the previously denied claims service for connection for a cervical spine disorder; plantar fasciitis of the right foot (originally claimed as right heel pain); acquired psychiatric disorder; cardiovascular disorder; headaches; GERD; hypothyroidism; fibromyalgia; alopecia areata; otitis media; right shoulder disorder; right elbow disorder; and, right wrist disorder; and denied the de novo claims on the merits.  The Appellant appealed this rating action to the Board. 

The issues on appeal were certified to the Board as petitions to reopen.  However, the Board will review the previously denied claims on a de novo basis due to the receipt of additional service treatment records.  38 C.F.R. § 3.156 (c) (2012).  After a final June 2004 rating decision, wherein the RO declined to reopen the previously denied claims for service connection for the disabilities at issue, it received and associated with the claims files service treatment records that were not considered in the final June 2004 rating decision.  (See service treatment records, received by the RO in January 2005 and addressed by the RO in the appealed February 2005 rating action).  The Board has recharacterized the issues to reflect the correct procedural history.  See 38 C.F.R. § 19.3 (2012) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).   Thus, the Board will address all of the claims for service connection on appeal on a de novo basis.  

This case was most recently before the Board in June 2010.  At that time, the Board remanded the claims on appeal to have the RO obtain records from the Social Security Administration.  The requested development has been accomplished and the case has returned to the Board for appellate consideration.  In March 2007 and as noted by the Board in June 2010, the Appellant has raised the issue of entitlement to service connection for left thigh muscle strain.  As this issue has not been adjudicated by the RO, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action. 

In April 2012, the Appeals Management Center (AMC) in Washington DC received additional private treatment records that were not discussed by the RO in its May 2012 Supplemental Statement of the Case.  The Appellant's representative waived initial RO consideration of this evidence on a 30-day Waiver Form, dated in May 2012.  Thus, a remand to have the RO specifically address this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2012).  

The issues of entitlement to service connection for service connection for an acquired psychiatric disorder; hypothyroidism; alopecia areata; GERD; fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo); right wrist disorder; right elbow disorder; right shoulder disorder; cardiovascular disorders, otitis media; and, tension and/or migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO/AMC in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability is not the result of an injury or disease incurred or aggravated in the line of duty during active military service or a period of ACDUTRA or INACDUTRA; it was not manifested to a compensable degree within a year of discharge from active military service.

2.  Plantar fasciitis (claimed as right heel pain) is not the result of an injury or disease incurred or aggravated in the line of duty during active military service or during a period of ACDUTRA and INACDUTRA. 


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or aggravated during active service, including a period of ACDUTRA or INACDUTRA, nor may it be presumed to have been incurred in or aggravated during active service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

2.  Plantar fasciitis (originally claimed as right heel pain) was not incurred in or aggravated during active service, to include a period of ACDUTRA and INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preface

This is to apprise the Appellant that throughout this decision, the Appellant will be referred to the relevant law which the Board is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A "); regulations as published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the United States    Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue or issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A § 7104(d) ; see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

In May 2003 and February 2004 preadjudication letters to the Veteran, the RO informed her of the criteria necessary to prevail on her claims for service connection for a cervical spine disorder and plantar fasciitis (originally claimed as right heel pain) (February 2004 letter).  These letters generally notified of the types of evidence VA would assist her in obtaining, and the letter advised that she should send information or evidence relevant to these claims to VA.  In addition, the RO provided notice of the law and governing regulations, notice of the reasons for the determination made regarding the above-cited service connection claims, and also informed the Appellant of the cumulative evidence previously provided to VA, or obtained by VA on her behalf. 

On March 3, 2006, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a March 2006 letter, VA informed the Appellant of the Dingess elements. 
In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  Here, complete VCAA notice as to the claims for service connection for a cervical spine disorder and plantar fasciitis (originally claimed as right heel pain) (February 2004 letter) was provided prior to the appealed February 2005 rating action.  Id.   

Regarding VA's duty to assist the Appellant with her service connection claims on appeal, her service treatment records from her period of service in the United States Army Reserves and active duty, as well as VA and private treatment and examination reports, Social Security Administration records and written statements of the Appellant and her representative, are of record. 

While the Appellant has not been provided VA examinations with opinions in conjunction with the above-cited service connection claims, the first showing of any cervical spine disability was in September 1998, after she sustained an injury to her neck in a work-related accident.  The first evidence of record of any plantar fasciitis of the right foot was in May 2003, decades after her discharge from active service in 1986 and USAR in 1999.  

In addition, there is no competent medical evidence that suggests an etiological link between the Appellant's cervical spine disability and plantar fasciitis of the right foot and a period of active military service or inactive or active duty for training.  By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, VA examinations and medical opinions are not necessary for the claims for service connection for a cervical spine disability and plantar fasciitis (right heel disability) and will not, therefore, be provided.  Id.  

Accordingly, the Board finds that no prejudice to the Appellant will result from an adjudication of the above-cited service connection claims in the decision below.  Rather, remanding these claims for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

III. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2012).  Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2012).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2012).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, etc which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases in which such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110 , 1131.  Where the competent, probative evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis. See McClain v. Nicholson, 21 Vet. App. 319, 321  2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

IV. Legal Analysis

As noted in the laws and regulations section above, only "Veterans" are entitled to service-connected disability benefits.  To establish status as a "Veteran" based upon a period of active duty for training, a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA or that he sustained an injury during a period of INACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson, 7 Vet. App. at 470. 

The Appellant seeks service connection for a cervical spine disorder and plantar fasciitis (claimed as right heel pain).  She contends that these disabilities had their onset during a period of service with the United States Army Reserve or active duty.  Thus, as these claims are based, in part, on a period of either ACDUTRA or INACDUTRA during the Appellant's service in the United States Army Reserve and the claims will be denied for reasons that will be outlined in the analysis below, status as a "Veteran" has not been established for these claims. 

After having considered the claim in light of the evidence of record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claims for service connection for a cervical spine disorder and plantar fasciitis of the right foot (originally claimed as right heel pain) and the appeal will be denied with respect to these disabilities. 

Initially, the Board notes that there is no competent evidence that the claimed disabilities were present during active military service or a period of INACDUTRA OR ACDUTRA, or that they were manifested to a compensable degree within one year following discharge from active military service in August 1986.  Service treatment records from the Appellant's period of USAR service and active military service are devoid of any subjective complaints of joint pain referable to the cervical spine and right foot.  A January 1999 service discharge examination report reflects that of the Appellant's systems were spine and feet were evaluated as "normal."  On a January 1999 Report of Medical History, the Veteran indicated that she had injured her neck in a work injury.  She denied having had any foot trouble. 

The first post-service evidence of any cervical spine disability was in September 1998, after the Appellant had injured her neck in a work-related injury (i.e., she was diagnosed with cervical trapezius strain that was secondary to a whiplash-type injury ).  The Appellant re-injured her neck during an August 2000 motor vehicle accident (mva).  (See treatment reports, prepared by Grand View Hospital, dated from September to May 1999; July 1999 Social Security Administration decision reflecting that the Appellant had sustained a significant drop in her wages after she injured her neck in a work-related injury in September 1998; November 2001 report, prepared by the Duluth Clinic, containing an assessment of "Ongoing mechanical and myofascial pain status post cervical fusion, in part related to a motor vehicle accident and in part related to a work-related incident;" January 2002 report, prepared by Amato and Shinn Associates, containing a history of a work-related accident in 1998 and August 2000 mva that caused injury to the Appellant's cervical spine; and June 2002 report, prepared by Barnes-Jewish West County Hospital, wherein it was noted that the Appellant's first problems with her neck began after she fell at work in September 1998 that led to an anterior cervical discectomy and fusion).  

The first post-service evidence of any plantar fasciitis of the right foot was in May 2003.  At that time, the Appellant reported that she had had problems with her right heel for the previous two (2) months.  (See May 2003 report, prepared by M. D. W., M. DPM).  

Thus, the crucial inquiry is whether the Appellant's current cervical spine disability and plantar fasciitis of the right foot are otherwise traceable to, any incident of a period of active military or ACDUTRA or INACDUTRA.  

Overall, the record is devoid of any competent medical evidence indicating, or indeed suggesting, that the Veteran's cervical spine disability and plantar fasciitis of the right foot were sustained during active military service or during a period of service in the USAR.  As to the Appellant's cervical spine, the evidence of record clearly shows, and the Appellant reported on an in-service examination in 1999, that she had injured her cervical spine at work.  In this regard, the entire competent medical evidence of record is devoid of any mention of any incident of military service as a cause of the Veteran's cervical spine disability and plantar fasciitis of the right foot.  In fact, the evidence clearly attributes the Veteran's cervical spine disability to an employment-related accident in 1998 and an August 2000 mva.  The first evidence of any plantar fasciitis was in 2003, which is decades after the Appellant's discharge from active military service in 1986 and USAR service in 1999.   

In light of the medical evidence described above, which does not link the Appellant's current cervical spine disability and plantar fasciitis of the right foot to a period of active military service from September 1983 to August 1986, or to any period of service in the USAR, service connection for these disabilities is not warranted.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for a cervical spine disability and plantar fasciitis of the right foot, and the benefit of the doubt doctrine is not for application. 

Arthritis may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from any period of active military duty.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no medical evidence of arthritis of the cervical spine within one year of the Appellant's period of active military duty in August 1986.  

As to the Veteran having been diagnosed with arthritis of the cervical spine within a year of her discharge from the United States Army Reserves on June 22, 1999, the Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-78.  Therefore, presumptive service connection for arthritis the cervical spine, if demonstrated, would not be warranted. 

While the Appellant is competent to describe her history of symptomatology with respect to her cervical spine and plantar fasciitis of the right foot, the Board finds her assertions not credible in light of the evidence of record that clearly shows that the initial onset of her current cervical spine disability was after she was involved in a employment-related incident in 1998.  At that time, the Appellant' did not provide any military history with respect to her cervical spine.  In fact, at her January 1999 service examination, she reported that she had injured her cervical spine at work.  The Board finds this statement that was coincident to her service in the USAR to be inherently more credible than those offered years later in support of a claim for monetary benefits.  In addition, there is no showing of a continuity of symptomatology of plantar fasciitis of the right foot in the years immediately following her discharge from active military service in 1986 or the USAR in 1999.

Consequently, having found the Appellant's statements that she had symptoms of her cervical spine disability and plantar fasciitis of the right foot during a period of active military service or during a period of service in the USAR not credible, the Board further finds that there is no probative evidence relating these disabilities to any incident of military service.  The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In view of the absence of credible in-service findings of a cervical spine disability or plantar fasciitis of the right foot, evidence of a cervical spine disability as a result of a post-service work-related incident and mva, and a lengthy period following service without credible evidence of complaints or treatment for plantar fasciitis of the right foot until 2003, these factors weigh against the Veteran's claims for service connection for a cervical spine disability and plantar fasciitis of the right foot. As the evidence weighs against the claims, service connection for these disabilities is not warranted.

It is very clear that the Appellant believes that she is entitled to service connection for a cervical spine disability and plantar fasciitis of the right foot.  There can be no doubt from review of the record that the Appellant rendered honorable and faithful service for which the Board is grateful. 

However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted for a cervical spine disability and plantar fasciitis of the right foot.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)]. 

As the evidence of record fails to show that the Appellant's cervical spine disability and plantar fasciitis of the right foot are related to a period of active military service or service in the USAR or were manifested to a compensable degree within a year of discharge from active military service in August 1986, the preponderance of the evidence is against the claims for service connection for these disabilities and they are denied. 
ORDER

Service connection for a  cervical spine disability is denied. 

Service connection for a plantar fasciitis (claimed as right heel pain) is denied.


REMAND

The Board finds that prior to further appellate review of the claims for service connection for an acquired psychiatric disorder, hypothyroidism, alopecia areata, GERD, fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo), right wrist, right elbow, right shoulder and cardiovascular disorders, otitis media and tension and/or migraine headaches, additional substantive development is necessary.  Specifically, to schedule the Veteran for VA examinations to determine the etiology of the above-cited claimed disabilities and to have the RO verify the types of the Appellant's service in the United States Army Reserves, such as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Accordingly, further appellate consideration will be deferred and these claims will be remanded to the RO for action, as described below. 

(i) VA examinations

The Appellant seeks service connection for an acquired psychiatric disorder, hypothyroidism, alopecia areata, GERD, fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo), right wrist, right elbow, right shoulder and cardiovascular disorders, otitis media and tension and/or migraine headaches

Service treatment records from the Appellant's period of service in the United States Army Reserve from March 16, 1977 to June 22, 1999 and active duty from September 1983 to August 1986 are of record.  These records also include records from private health care clinicians from whom the Appellant had sought treatment during these periods, in part, for the above-cited disabilities.  These records pertinently reflect that when the Appellant was examined for enlistment for the United States Army Reserves, all of her systems were evaluated as "normal."  On a June 1983 Report of Medical History, prior to her entrance onto active duty, the Appellant indicated that she had had frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, and pain or pressure in her chest.  She denied having any depression or excessive worry, loss of memory, trouble sleeping or nervous trouble.  The examining physician noted that she had the following disabilities: (i) frequent and severe headaches due to allergy; (ii) dizziness due to sinusitis; (iii) ear, nose or throat trouble due to allergy; and (iv) pain in the chest that was associated with occasional muscle spasms.  A report, prepared by St. Louis Orthopedic Institute, dated in December 22, 1986, reflects that the Appellant had sought treatment for a painful right shoulder that had become very acute during the previous week.  X-rays of the right shoulder were negative.  The Appellant received a cortisone injection.  On January 5, 1987, she received another cortisone shot for her right shoulder.  

A September 1987 quadrennial examination report reflects that all of the Appellant's systems were evaluated as "normal."  On a Report of Medical History, the Appellant indicated that she had had painful or swollen joints, frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, pain or pressure in her chest, and arthritis, rheumatism, or bursitis.  She denied having any depression or excessive worry, loss of memory, trouble sleeping or nervous trouble.  On the reverse side of the report, the Appellant indicated, in part, that she had injured her neck and back in a 1972 motor vehicular accident and had received treatment for bursitis of the right shoulder in December 1986.  The examining physician indicated that she had the following disabilities: (i) bursitis of the right shoulder in December 1986 that had improved but still caused the Appellant occasional pain with heavy lifting; (ii) migraine headaches of approximately 6 months duration; (iii) dizziness with sinus congestion and/or sinusitis; and (iv) chest wall pain. 

A form prepared by the United States Department of Labor Employment Standards Administration, Office of Workers' Compensation Programs, dated February 1, 1989, reflects that the Appellant had sprained her right wrist after she had lifted a box over her head while at work with the Department of the Army.  A report, dated February 6, 1989 and prepared by Urgent Medical Care, reflects that the Appellant had been instructed not to lift objects with her right hand for one (1) week.  Reports, dated March 16, 1989 and April 7, 1989, prepared by Morris and Soldano M. D.'s, Inc., reflect that the Veteran had received treatment for tenosynovitis of her right wrist.  A STR, dated April 15, 1989, shows that the Appellant was diagnosed with tensoynovitis of the wrists.  The Appellant was placed on a temporary physical profile for tenosynovitis of her wrists on April 21, 1991.  She was instructed not to perform pushups.  An occupational therapy note, dated August 28, 1991, reflects that she was on annual reserve training and had complaints of right thenar eminence swelling and aching that radiated into her wrist for the previous two (2) years.  The Appellant gave a history of having lifted an object over her head and that all of the pressure went onto her wrists.  An assessment of chronic right wrist/thenar eminence pain and swelling was entered.  Tenosynovitis or extensor pollucis brevis strain were to be ruled out.  The Appellant was issued a splint to wear at work and was instructed not to perform push-ups for two (2) weeks.  A Physical Profile report, dated January 18, 1992, reflects that the Appellant was placed on a permanent profile, in part, because of the right wrist pain.  

A Medical Screening Summary-Cardiovascular Risk Screening Program form, dated on December 29, 1992, revealed one or more abnormal cardiovascular risk factors in the Appellant. It was noted that these factors served as clinical markers for possible future cardiovascular problems in asymptomatic individuals.  A treadmill test was recommended.  The Appellant was placed on a profile that involved no crawling, stooping, running, jumping, or marching for periods of greater than (10) minutes.  She was also instructed not to handle materials that weighed more than (10) pounds and not to perform any overhead work or strenuous activity.  A November 1992 Over 40 Quadrennial examination report reflects that all of the Appellant's systems were evaluated as "normal" with the exception of her ears; it was noted that she had cerumen in the external auditory canals.  On November 1992 Report of Medical History, the Appellant indicated that she had had swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, pain or pressure in her chest, and arthritis, rheumatism, or bursitis.  She denied having frequent trouble sleeping, depression or excessive worry, loss of memory and nervous trouble.  The examining physician noted that he Veteran had bursitis of the right shoulder and a painful right [illegible word] area.  

On a January 1999 Report of Medical Examination, all of the Appellant's systems were evaluated as "normal."  The examining physician noted in the Summary of Defects and Diagnoses section, that she was not fit for retention secondary to multiple medical complaints, to include several cardiovascular disorders (i.e., atherosclerotic heart disease status-post coronary artery bypass graft, hypertension, and chronic syncopal episodes and two  percutaneous transluminal coronary angioplasties).  On a January 1999 Report of Medical History, the Appellant indicated that she had had problems that were similar to those indicated on her November 1992 Report of Medical History.  However, she reported that she had had frequent trouble sleeping, depression or excessive worry, loss of memory and nervous trouble, easy fatigability and a hiatal hernia, 

Post-service VA and private medical evidence, dated from 1991 to 2010, pertinently reflect that the Appellant was diagnosed with the following disabilities during the time period that she served in the United States Army Reserves (i.e., March 16, 1977 to June 22, 1999):  An impression of right otitis media on February 2, 1991; an assessment of alopecia areata on August 10, 1995;diagnoses of alopecia areata and hypothyroidism on November 16, 1995; coronary artery disease and dizziness on November 2, 1998; diagnosis of depression on January 15, 1999; diagnoses of anxiety, CAD, hypothyroidism, and a history of GERD on March 15, 1999; assessments, in part, of fatigue and near syncope on April 7, 1999.  More recent private treatment reports reflect that she has been diagnosed with GERD, coronary artery disease, and hypothyroidism in September 2000; fatigue in March 2001; depression in April 2001; depression secondary to general medical conditions in August 2001; right shoulder bursitis in July 2010; and right arm pain in November 2010.  

The Board observes that there are no medical opinions of record that address whether any currently present acquired psychiatric disorder, hypothyroidism, alopecia areata, fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo), GERD, right wrist, right elbow, right shoulder and cardiovascular disorders, otitis media, and tension and/or migraine headaches are etiologically related to the Appellant's period of active and USAR service.  In view of the above-cited STRs and post-service medical evidence showing treatment for the claimed disorders during and/or after military service, the Board is of the view that medical opinions should be obtained on remand.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  (Parenthetically, the Board observes that VA examined the Veteran in January 2001, however, the Appellant's complete service treatment records were not available to the examiner at that time of the examination). 

(ii) Verification of USAR service

Verification of the types of the Appellant's service in the United States Army Reserves, such as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) has not been done for her entire period of service in the United States Army Reserves from March 16, 1977 to July 22, 1999.  A Chronological Statement of Retirement Points shows that the Appellant served in the United States Army Reserves from March 16, 1977 to July 22, 1999.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, was not provided with the exception of  two stints of ACDUTRA from June 4, to June 16, 1995 and June 23, to July 5, 1996.  While the Appellant's DD 214 showed that she had a period of active duty with the United States Army from September 1983 to August 1986, it is imperative to know all dates for ACDUTRA and INACDUTRA during her longstanding period of USAR service before a decision on the claims for service connection acquired psychiatric disorder, hypothyroidism, alopecia areata, fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo), GERD, right wrist, right elbow, right shoulder and cardiovascular disorders, otitis media, and tension and/or migraine headaches can be made.  Thus, on remand, the RO/AMC must obtain the dates of service for the Appellant's ACDUTRA and INACDUTRA during her service in the USAR from March 16, 1977 to July 22, 1999. 

Accordingly, the case is REMANDED for the following action:

1.  Clearly delineate the periods of active reserve service, ACDUTRA and INACDUTRA for the Appellant's period of service in the United States Army Reserves from March 16, 1977 to July 22, 1999. Reports of retirement points are not sufficient to meet the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as ACDUTRA or INACDUTRA is required. 
   
2.  After directive 1 has been accomplished, schedule the Appellant for appropriate VA examinations to determine the nature and likely etiology of her acquired psychiatric disorder; hypothyroidism; alopecia areata; GERD (to include a hiatal hernia); fibromyalgia (originally claimed as a disability manifested by fatigue, dizziness and vertigo); right wrist, right elbow, right shoulder and cardiovascular disorders; otitis media; and, tension and/or migraine headaches.  The claims files must be provided to and reviewed by each examiner in conjunction with his or her examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 
The VA examiners must initially indicate whether the following disorders are clinically present:  acquired psychiatric disorder; hypothyroidism; alopecia areata; GERD (to include a hiatal hernia); fibromyalgia (originally claimed as a disability manifested by fatigue ; right wrist, right elbow, right shoulder and cardiovascular disorders, fibromyalgia (originally claimed as a disability manifested by fatigue, dizziness and vertigo), otitis media, and tension and/or migraine headaches.  

Each examiner should then opine, as it relates to his or her specific disorder, whether any diagnosed acquired psychiatric disorder; alopecia areata; GERD (to include a hiatal hernia); fibromyalgia (originally claimed as a disability manifested by fatigue; right wrist disorder; right elbow disorder; right shoulder disorder; cardiovascular disorder; otitis media; and, tension and/or migraine headaches had its onset during a period of active or reserve service (ACDUTRA for injuries or disease, and INACDUTRA for injuries), or within the initial post-service year.  

Each examiner(s) should also take into account the medical evidence contained in the Appellant's service treatment records, especially those from her service in the United States Reserves, to include private treatment records dated during this time period (i.e., March 16, 1977 to June 22, 1999) showing treatment for the claimed disabilities. 
   
The examiners should include in their typed examination reports the rationale for their respective opinions with specific references to the record, for the opinions expressed.  If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

3.  Then, the RO should review the claims files.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Readjudicate the claims for service connection for acquired psychiatric disorder;  hypothyroidism; alopecia areata; GERD; fibromyalgia (also claimed as a disability manifested by dizziness, fatigue and vertigo); and right wrist, right elbow, right shoulder and cardiovascular disorders; otitis media; and, tension and/or migraine headaches. 

If any benefit sought on appeal is not granted, the Appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the claims files are returned to the Board for further appellate consideration.




The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Appellants' Appeals or by the United States Court of Appeals for Appellants Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F, JUDGE FLOWERS
Appellants Law Judge, Board of Appellants' Appeals


Department of Appellants Affairs


